DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on October 19, 2021.
	Claims 1, 9-10, 13-15, 17, 20-21, 32-33, 36, 41, 50-54, 70, 75, 77, and 78 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claims 53, 54, 70, 75, and newly added claim 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating leukemia and breast cancer in a patient, comprising administering to the patient an effective amount of the compound of Formula I, does not reasonably provide enablement for a method of treating a patient comprising administering to the patient a therapeutically effective amount of a compound of Formula I, wherein the patient has all other types of cancer; or a kit comprising a compound of Formula I, and instructions for administering the compound to a patient having all other types of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use The reasons from previous office action are incorporated here by reference.
Applicant argues that ‘the present claims 53 and 70 are amended to specify that the patient has cancer’.  Next, applicant submits that ‘the application provides in vitro data showing that the instantly claimed compounds are effective in degradation of BRD2 and BRD4 in leukemia RS4;11 and MOLM-13 cell lines; ex vivo data showing induction of tumor regression in RS4;11 xenograph tumor model; solid tumor xenograph models such as WHIM24 breast cancer, MDA-MB-468 and MDA-MB-231 triple negative breast cancer models’, and argues that ‘in view of the present disclosure, the skilled artisan would have reasonably expected that the instantly claimed compounds could be effective in treating cancers; the skilled artisan would have needed only routine experimentation to verify the potential effect of the instantly claimed compounds; and the claims are compliant with enablement requirement’.  This is not found to be persuasive for the reasons provided in the previous office action and for the following reasons.
First, ‘the compounds of Formula I’ encompassed within the scope of instant claims are not one or two specific compounds but the structural formula represents thousands or millions of compounds having tricyclic ring structure as the core, substituted by various substituents, wherein each of the variable represents numerous optionally substituted groups having many different structural features, and further, includes a pharmaceutically acceptable salt or hydrate thereof.  
Second, the phrase ‘method of treating a patient, … wherein the patient has cancer’ as recited in instant claims is very generic and encompasses all types of cancers, some of which are disclosed in the specification, for example in Table 3, at pages 82-84.  As can be seen from the above, the term ‘cancer’ as recited in instant claims encompasses numerous types of cancers, 
The testing assays provided in the specification at pages 161-165 are related to in vitro cell growth inhibitory activity in specific cells; degradation of BET proteins in specific cells; etc., and the instant claims are drawn to method of treating a disease or condition in a patient, however, applicant did not state on record or provide any guidance as to how the assays provided are correlated to the clinical efficacy of the treatment of all types of cancers.  Note that further experimentation is required to determine whether and which of the instantly claimed compounds can in fact treat the particular type of cancer.
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
Next, it was clearly indicated in the previous office action the unpredictability of therapeutic approach related to diseases encompassed by the instant claims, including all types of cancers and applicant did not provide any explanation as to how treatment of all types of cancers encompassed by instant claims is enabled.  Further, one skilled in the art recognizes that there are complex interactions between individual genetic, developmental state, sex, dietary, environmental, drug, and lifestyle factors that contribute to various disease states, making it even more challenging to have a single therapeutic agent for the treatment of diverse types of cancers as encompassed within the scope of instant claims.  
The specification does not specifically provide experimental data related to the instantly claimed ‘method of treating a patient, … wherein the patient has cancer’ and there is no evidence 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  With regard to unpredictability, Gura and Johnson references teach that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.  The only biological data provided in the instant application is based on a testing biological activity of an invention compound in a single cancer cell line.  Applicant did not provide any evidence that teaches correlation of a single therapeutic agent for treatment of all types of cancers.
The ‘how to use’ portion of the statute has not been addressed sufficiently in the disclosure nor in the state of the art references.  This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given patient. The physician clearly must know what diseases and what symptoms are to be treated.  The specification combined with listed state of the art references, does not establish enablement for a method of treating all types in vitro assays of the specification and the clinical efficacy against the therapeutic and prophylactic methods of instant claims.
For example, the treatment of a proliferative disease such as cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”  Case law is clear on this point.  In an unpredictable art, such as for example, cancer therapy, in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.  In re Buting, 163 USPQ 689 establishes that even clinical tests showing that a compound found to be useful in the treatment of two types of cancers was not sufficient for a much broader range.

in vivo efficacy by those skilled in the art. See for example In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.
	MPEP 2164.03 provides the relationship of predictability of the art and the enablement requirement (portion of MPEP is provided below for convenience):
2164.03 Relationship of Predictability of the Art and the Enablement Requirement [R-08.2012]
The amount of guidance or direction needed to enable the invention is inversely related to
the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to
extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated:

[I]n the field of chemistry generally, there may be times when the well-known
unpredictability of chemical reactions will alone be enough to create a reasonable
doubt as to the accuracy of a particular broad statement put forward as enabling
support for a claim. This will especially be the case where the statement is, on its
face, contrary to generally accepted scientific principles. Most often, additional
factors, such as the teachings in pertinent references, will be available to substantiate
any doubts that the asserted scope of objective enablement is in fact commensurate
with the scope of protection sought and to support any demands based thereon for
proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability

required. A single embodiment may provide broad enablement in cases involving
predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d
522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169
USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts
where the results are unpredictable, the disclosure of a single species usually does not
provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38
USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most
chemical reactions and physiological activity, more may be required. In re Fisher, 427
F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical
elements with chemical reactions and physiological activity). See also In re Wright, 999
F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d
488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious
from the disclosure of one species, what other species will work.

As explained in the previous office action and further expanded above, the full breadth of the scope of instant claims cannot be ascertained.  Based on the disclosure regarding effective degradation of BRD2 and BRD4 in specific cell lines and/or tumor models, as provided at pages 161-165 of the specification, the diseases or conditions encompassed by instant claims include, all types of cancers, which can affect different organs, having different methods of inflammation or harm to the body, and different vulnerabilities. The development of the most efficacious strategy for the treatment of the claimed diseases is based on understanding the underlying mechanisms of each type of disease.  Therefore, it is maintained that applicants have not provided sufficient test assays or data to support the instantly claimed treatment commensurate in scope with the claims, as of the filing date of the application.  When the best efforts have failed to achieve a goal, it is reasonable for the PTO to require evidence that such a goal has been accomplished, In re Ferens, 163 USPQ 609. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.
Further, applicants have neither provided nor identified in the state of the art, a single class of compounds such as those represented by structural Formula I of instant claims that can treat all types of cancers.  Further, one skilled in the art of medicinal therapy recognizes that .

Allowable Subject Matter
Claims 1, 9-10, 13-15, 17, 20-21, 32-33, 36, 41, 50-52, and 77 are allowed.  The references of record do not teach or fairly suggest the instantly claimed compounds.  Applicant submits exception under 35 U.S.C. 102(b)(2)(C) with regards to Wang et al., WO 2017/176958.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

January 18, 2022